COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  JOSEPH RUSSEL PIEDRA,                                          No. 08-20-00077-CR
                                                  §
  Appellant,                                                        Appeal from the
                                                  §
  v.                                                              120th District Court
                                                  §
  THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                  §
  Appellee.                                                      (TC# 20190D04745)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the attempted appeal

should be dismissed for want of jurisdiction, in accordance with the opinion of this Court. We

therefore dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF APRIL, 2020.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.